United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2423
Issued: May 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 25, 2007 appellant filed a timely appeal from a March 9, 2007 merit
decision of the Office of Workers’ Compensation Programs terminating authorization for
medical benefits.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether the Office properly terminated authorization for medical benefits
effective March 14, 2006 on the grounds that he had no residuals of his August 22, 1999
employment injury.

1

In its March 9, 2007 decision, the Office indicated that it was denying appellant’s request for reconsideration of
the merits of his claim. As the Office considered the merits of the arguments he raised on reconsideration, however,
it constitutes a merit review of the claim. See Delphyne L. Glover, 51 ECAB 146, 147 (1999).

FACTUAL HISTORY
This case has previously been before the Board. On June 5, 2001 the Board set aside
November 1, 1999 and February 16, 2000 decisions, finding that the medical evidence was
sufficient to require further development to determine whether appellant sustained an injury on
August 22, 1999 in the performance of duty.2 The Board found that the Office should determine
whether he sustained a back injury or aggravation of a preexisting back condition due to
grabbing a tray of mail that slipped out of his hands on August 22, 1999.
On remand, the Office referred appellant to Dr. Joseph Verska, a Board-certified
orthopedic surgeon. The Office requested that the physician address whether the August 22,
1999 employment incident caused a low back injury or aggravated a preexisting low back
condition. On July 17, 2001 Dr. Verska opined that the August 22, 1999 low back incident “was
sufficient to cause the injury that required surgical intervention, namely the disc herniations at
L4-5 and L5-S1.”3 He noted that a May 1998 magnetic resonance imaging (MRI) study showed
“no significant disc herniations” but a September 1999 MRI scan study showed an increased disc
herniation at L4-5 and disc bulge at L5-S1. Dr. Verska found that appellant did not sustain an
aggravation of a preexisting low back condition. On August 28, 2001 the Office accepted that
appellant sustained herniated discs at L4-5 and L5-S1 causally related to the August 22, 1999
employment incident and also accepted the November 15, 1999 discectomy as resulting from the
employment injury.
Appellant resumed limited-duty employment on September 4, 2002 but stopped work on
September 9, 2002. On appeal for the second time, the Board reversed a December 24, 2003
decision finding that appellant abandoned suitable work on September 9, 2002 and that he did
not establish a recurrence of total disability beginning September 9, 2002.4 The Board instructed
the Office to pay compensation from September 9, 2002 until April 9, 2003, when appellant
returned to limited-duty employment.
Appellant stopped work again and filed a recurrence of disability claim on July 26, 2003.
By decision dated November 7, 2003, the Office found that the evidence was insufficient to
show that he sustained a recurrence of disability. In a progress report dated November 8, 2003,
Dr. Richard Radnovich, an attending osteopath, noted that appellant had a history of “several
work[-]related injuries and several exacerbations.” He asserted that “small motions on his job
(that do not require heavy lifting or extreme bending) do require very frequent, repetitive small
motions. Although any one of these motions [is] not significant enough to cause a problem the
accumulative risk is very high that one will tear some ligamentous fibers in an already damaged
area.” Dr. Radnovich found that appellant’s current job was “inadvisable because it is causing
reinjury to this weakened area.”
2

Docket No. 00-2072 (issued June 5, 2001). On August 25, 1999 appellant, then a 46-year-old mail processor,
filed a claim alleging that on August 22, 1999 he sustained severe radiating low back pain when he grabbed a
slipping tray of mail. In November 1999 he underwent a discectomy at L4-5 and L5-S1.
3

Appellant underwent a discectomy at L4-5 and L5-S1 in November 1999.

4

Docket No. 04-1283 (issued February 17, 2005).

2

On June 8, 2005 the Office noted that appellant had alleged that he sustained a recurrence
of disability on September 2, 2003. The Office referred him to Dr. Leslie Bornfleth, a Boardcertified orthopedic surgeon, for a second opinion examination. On June 29, 2005 Dr. Bornfleth
diagnosed degenerative disc disease at L3-4, L4-5 and L5-S1 preexisting the August 22, 1999
work injury, a herniated disc at L4-5 due to the employment injury and status post laminectomy
at L5. He discussed appellant’s current complaints of episodic back and buttock pain.
Dr. Bornfleth opined that the objective evidence did not show a recurrent disc herniation at L4-5.
He attributed appellant’s current symptoms to a degenerative condition and found that his
limited-duty position was within his restrictions. Dr. Bornfleth opined that lumbar tears seen on
a discogram in December 6, 2004 were consistent with degenerative disc disease. In a
supplemental report dated September 6, 2005, he concurred with appellant’s prior work
restrictions and found that they were necessary due to both his work injury and the degenerative
disc disease. Dr. Bornfleth found it was not possible to state whether his degenerative disc
disease was aggravated by his employment injury.
The Office determined that a conflict existed between Dr. Radnovich and Dr. Bornfleth.
The Office referred appellant to Dr. David Schenkar, a Board-certified orthopedic surgeon, for
an impartial medical examination. In the statement of accepted facts, the Office noted that
appellant previously sustained herniated discs at L3-4, L4-5 and L5-S1 in June 1991 while
working in nonfederal employment. The Office identified the accepted condition as an
aggravation of herniated discs at L4-5 and L5-S1.
In a report dated January 13, 2006, Dr. Schenkar found that appellant had no work
restrictions due to the aggravation of his herniated discs at L4-5 and L5-S1 as the 1999 disc
bulges “were properly treated and he recovered from that with only a loss of right ankle reflex
but no leg weakness and pain.” He attributed appellant’s back pain to preexisting degenerative
spondylosis. Dr. Schenkar found that appellant’s aggravation had ceased and that he had
“recovered from the radiculopathy of the herniated discs of 1999 after the surgery.” He opined
that the 1999 employment injury temporarily aggravated his degenerative disc disease (DDD)
but that his current restrictions were “due to his nonspecific low back pain due to generalized
spinal wear present before the 1999 disc herniation.”
Dr. Schenkar disagreed with
Dr. Radnovich’s finding that appellant sustained exacerbations due to repetitive tissue tearing
while performing his light-duty employment. He opined that he did not sustain recurrences of
disability on July 26 and September 2, 1993 such that he could no longer perform his modifiedduty employment.
On February 9, 2006 the Office notified appellant of its proposed termination of
compensation and medical benefits on the grounds that the medical evidence did not show that
he had any residuals of his August 22, 1999 employment injury. The Office further proposed
that it deny that he sustained a recurrence of disability beginning September 2, 2003. By
decision dated March 14, 2006, the Office finalized its termination of medical benefits effective
that date.5

5

The Office indicated that it was terminating wage-loss compensation and medical benefits; however, it does not
appear that appellant was in receipt of compensation.

3

In a letter dated March 10, 2006, received by the Office on March 17, 2006, appellant
asserted that the notice of proposed termination of compensation inaccurately indicated that his
claim was accepted for an aggravation of herniated discs at L4-5 and L5-S1. He also argued that
Dr. Schenkar’s license had been suspended in Washington. On January 22, 2007 appellant
requested reconsideration. He argued that the statement of accepted facts was inaccurate as his
claim was accepted for herniated discs rather than an aggravation of herniated discs.
By decision dated March 9, 2007, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was insufficient to warrant review of the prior
decision. The Office, however, weighed the merits of his argument regarding Dr. Schenkar and
his contention that the statement of accepted facts was in error. The Office found that it used the
word “aggravation” because of his history of prior herniated discs and concluded that the
“wording does not change the fact that this Office accepts any residuals related to the August 22,
1999 incident, or November 15, 1999 surgery, and that the current medical evidence establishes
the claimant no longer has residuals or disability that is due to his work injury.”
LEGAL PRECEDENT
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.7
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.9 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.10

6

Pamela K. Guesford, 53 ECAB 727 (2002).

7

Id.

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321.

10

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

4

The Office procedure manual provides as follows:
“When the DMA [district medical adviser], second opinion specialist or referee
physician renders a medical opinion based on a SOAF [statement of accepted
facts] which is incomplete or inaccurate or does not use the SOAF as the
framework in forming his or her opinion, the probative value of the opinion is
seriously diminished or negated altogether.”11
ANALYSIS
The Office accepted that appellant sustained herniated discs at L4-5 and L5-S1 due to an
August 22, 1999 employment injury. He underwent a discectomy at L4-5 and L5-S1 in
November 1999. Appellant returned to limited-duty employment on September 4, 2002. He
sustained a recurrence of disability from September 9, 2002 until April 9, 2003. On July 26,
2003 appellant again stopped work. The Office determined that a conflict existed between
Dr. Radnovich and Dr. Bornfleth regarding the nature and extent of his employment-related
condition and disability. The Office referred appellant to Dr. Schenkar for resolution of the
conflict. Based on Dr. Schenkar’s opinion, the Office, in its March 14, 2006 decision, indicated
that it was terminating appellant’s compensation and entitlement to medical treatment. As the
Office was not paying him compensation, however, it improperly characterized the issue as
termination of wage-loss compensation. The issue is whether appellant has residuals of his
employment injury entitling him to further medical treatment.12
Where there exists a conflict in medical opinion and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, is entitled to special
weight.13 The Board finds, however, that Dr. Schenkar’s opinion is of diminished probative
value and thus does not represent the special weight of the medical evidence. The Office
provided Dr. Schenkar with a statement of accepted facts which indicated that it had accepted
that appellant sustained an aggravation of herniated discs at L4-5 and L5-S1 due to his
August 22, 1999 employment injury. The Office, however, accepted the claim for herniated
discs at L4-5 and L5-S1. To assure that the report of a medical specialist is based upon a proper
factual background, the Office provides information to the physician through the preparation of a
statement of accepted facts.14 As noted, when a physician renders a medical opinion based on an
incomplete or inaccurate statemet of accepted facts, the probative value of the opinion is
seriously diminished or negated altogether.15 Dr. Schenkar found that appellant had no further
11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
12

In its notice of proposed termination of compensation and medical benefits, the Office also proposed finding
that appellant did not establish a recurrence of disability beginning September 2003. The Office, however, did not
address this further in its March 14, 2006 decision.
13

Glen E. Shriner, 53 ECAB 165 (2001).

14

Helen Casillas, 46 ECAB 1044 (1995).

15

See supra note 11.

5

work restrictions or residuals due to an aggravation of his herniated discs at L4-5 and L5-S1. His
opinion, however, is based on a statement of accepted facts that does not accurately reflect the
conditions the Office accepted as employment related. Consequently, Dr. Schenkar’s opinion is
of diminished probative value and insufficient to resolve the conflict in medical opinion.
CONCLUSION
The Board finds that the Office improperly terminated authorization for medical benefits
effective March 14, 2006 on the grounds that he had no residuals of his August 22, 1999
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 9, 2007 is reversed.
Issued: May 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

